     MICHAEL A. PAINTER, Bar #43600
     painter@ikplaw.com
 1   ISAACMAN, KAUFMAN, PAINTER,
           LOWY & ZUCKER, P.C.
 2   1100 Glendon Avenue, 15th Floor
     Los Angeles, California 90024
 3   (310) 881-6800 - Telephone
     (310) 881-6801 - Facsimile
 4
     Attorneys for Defendant,
 5   NUZEE, INC.
 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                        NORTHERN DISTRICT OF CALIFORNIA
10

11
      STEEPED, INC.,                             CASE NO.
12             Plaintiff,                        4:19-cv-03763-HSG
13                                               Judge Haywood S. Gilliam, Jr.
           v s.                                  Complaint Filed June 27, 2019
14
     NUZEE, INC.,
15

16                Defendant.
17

18

19

20

21                          ORDER GRANTING EXTENDING
22          DATE FOR INITIAL CASE MANAGEMENT CONFERENCE
23
           The parties= Stipulated Request for an Order Extending Date for Initial Case
24
     Management Conference to is GRANTED. The Initial Case Management
25
     Conference is continued to November 7, 2019 at 2:00 p.m. Case Management
26
     Statement due by October 31st. The hearing on the motion to dismiss, previously
27
     set for December 19th, is advanced to November 7th, at 2:00 p.m., to be held the
28
                                             1
     case management conference, in Courtroom 2, 4th Floor, 1301 Clay Street,
 1
     Oakland, CA.
 2

 3   DATED: 9/25/2019
                                          Hon. Haywood S. Gilliam, Jr.
 4                                        United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            2
